Plaintiff in error, B. Garland, was convicted in the county court of Tulsa county upon a charge that he did unlawfully manufacture intoxicating liquor, to wit: six gallons of whisky, and his punishment fixed at a fine of $500, and imprisonment in the county jail for 180 days. From the judgment rendered on the verdict on the 14th day of October, 1920, he appealed by filing in this court on January 24, 1921, a petition in error with case-made.
On March 11, 1922, his counsel of record filed motion to dismiss said appeal, which motion is sustained. The appeal herein is therefore dismissed and the cause remanded to the lower court. *Page 74